 In the Matter of TAE A. & M. WOODCRAFT, INC., EMPLOYERandJOHNCOLANGELO,PETITIONERandFURN1TUREWORKERS UNION, LOCAL76-B, CIO, UNIONCase No.2-RD-73.-Decided July 22,1919DECISIONANDDIRECTION OF ELECTIONUpon a petition for decertification duly filed, hearing in this casewas held before Jack Davis, hearing officer. The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in the case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is an employee of the Employer and alleges thatthe Union is no longer the representative, as defined in Section 9 (a)of the Act, of the employees designated in the petition.The Union is a labor organization recognized by the Employer asthe exclusive bargaining representative for the employees designatedin the petition.3.The Union's current collective bargaining contract with the Em-ployer is dated March 24, 1948, and is effective until March 15, 1949;the contract has a provision for yearly automatic renewal in theabsence of a 30-day notice in writing, prior to the expiration date ofany contract year, of an intention to terminate the contract.TheUnion contends that this agreement was renewed in February 1949and, therefore, that it constitutes a bar to a present determination of1The hearing officer's ruling permitting testimony on the question of contract bar is noterror.In resolving the issues of contract bar in decertification cases,theBoardapplies the same rules as have been and are still applied with respect to petitionsfor investigation and certification.SeeMatter of Willborn Bros. Company,Inc., 77N. L. R. B. 1026;Matter of InternationalHarvester Company, 77 N.L.R.B. 242.85 N. L. R. B., No. 64.322 THE A. & M. WOODCRAFT, INC.323representatives.The Employer challenges the validity of the con-tract as a bar upon the ground that the contract contains an unauthor-ized union-security provision.2The Union admits that it has not been certified by the Board, pur-suant to Section 9 (e) (1) of the Act, as being authorized to executesuch a union-security provision, and in fact could not be so certifiedbecause it has failed to comply with the filing requirements of Section9 (f), (g), and (h) of the Act. The Union contends, however, thatthe contract is saved from invalidity by reason of a severability clausecontained therein.3In support of its contention the Union arguesthat a reading of the severability provision together with the union-security provision makes it clear that the parties did not intend theunion-security provision to be immediately effective and that it is,equally clear from the language that such clause was to be effective onlyif valid under existing law.We are unable to agree.We believe thatthe clauses reasonably lend themselves to the interpretation that theparties intended the union-security provision to have a present andimmediate application and that its effectiveness was not to be de-ferred until such time as its validity or invalidity had been authori-tatively determined.It seems to us that if the parties had intendedthe union-security provision to have only future application, suchintent should have been expressed in clear and unambiguous language.4Because the contract contains such an unauthorized union-securityprovision, we find, for this reason, and without regard to other con-siderations, that the contract cannot serve as a bar to a present determi-nation of representatives; 5 nor is it material, as we said in theLykenscase,6 that in fact no action has been taken by the parties pursuant tothe union-security provision.The mere existence of the provision2The union-security clause is contained in Section II of the contract. It providesthat "(a) All employees who are members of the union, and all employees who maythereafter become members, shall remain members of the union in good standing forthe duration of this agreement. (b) A duly authorized representative of the unionshall have the right to visit the shop of the Employer on official business at all timeswhen the shop is operating for the purpose of ascertaining whether the conditionsof this agreement are being observed."3The severability provision set forth in Section XXI-(A) provides as follows : "Shouldlany paragraph or clause herein contained be rendered or declared illegal or an unfairlabor practice by reason of any existing or subsequently enacted legislation or by anydecree of a court of competent jurisdiction or by the decision of any governmentalagency, such invalidation or such part or portion of this agreement shall not invalidatethe remaining portions hereof. In the foregoing event, the Union shall be entitled tosuch paragraph or clause in replacement most favorable to it as shall be valid."4Matter of Unique Art Manufacturing Company,83 N. L. R. B. 1250.6Matter of C. Hager & Sons Hinge Manufacturing Company,80 N. L R. B. 163 ;Matterof General Electric Company,80 N. L. R. B. 169;Matter of General Electric Company(PlasticDivision of the Chemical Department),81 N. L. R. B. 476;Matter of Lykens-Hosiery Mills,Inc.,82 N. L. R. B. 981 ;Matter of Unique Art Manufacturing Company,.supra,note 4.6Supra,note 5.857829-50-vol. 85-22 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDacts as arestraint upon those desiring to refrain from union activitieswithin the meaning of Section 7 of the Act.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.4.; In accordance with the stipulation of the parties, the followingemployees of the Employer constitute an appropriate unit for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act :All woodworkers, assemblers, laborers, porters, cabinetmakers,machinemen, packers, and helpers employed at the Employer's NewYork, New York, plant, excluding clerical and office employees, non.working foremen, professional employees, guards, watchmen, andsupervisorsas defined in the Act.DIRECTION OF ELECTION'As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding employees on strike who are notentitled to reinstatement, to determine whether, or not they desire tobe represented, for purposes of collective bargaining, by FurnitureWorkers Union, Local 76-B, CIO.'Although the Intervenor is not in compliance with Section 9 (f), (g), and(h) of theAct, the Board will nevertheless direct an election on the decertification petition andplace the Intervenor's name on the ballot. In accordance with well established Boardpolicy, the Union will be certified if it wins the election providing that at such timeit is in compliance.Absent such compliance,the Board will certify only the arithmeticalresults of the election.SeeMatter of Harris Foundry t Machine Company,76 N. L: It. B.118.